J-A12012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL KARL SUNDAY                        :
                                               :
                       Appellant               :   No. 1355 WDA 2019

                Appeal from the Order Entered August 8, 2019
     In the Court of Common Pleas of Jefferson County Criminal Division at
                       No(s): CP-33-CR-0000093-2009


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED SEPTEMBER 1, 2020

        Appellant, Michael Karl Sunday, appeals from the August 8, 2019 order

denying his petition to modify the restitution order that had been imposed at

sentencing.     Additionally, Appellant’s counsel, George N. Daghir, Esquire,

seeks to withdraw from representation of Appellant pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009). We affirm and grant counsel’s application to withdraw.

        On June 3, 2009, Appellant entered a guilty plea pursuant to a

negotiated plea agreement to two counts of theft by unlawful taking1 related

to thefts of a lawn mower, posthole digger, and pallet forks from a farm and

garden store in Brookville, Jefferson County. The total value of the equipment

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. § 3921(a).
J-A12012-20



that Appellant stole was estimated to be approximately $8,900.          Criminal

Complaint, 2/11/08; Information, 4/3/09; N.T., 6/3/09, at 4-5.

        The trial court sentenced Appellant at count one to a minimum of time

served to a maximum of two years less one day of imprisonment followed by

three years and one day of probation.            Sentencing Order, 6/5/09; N.T.,

6/3/09, at 6. In addition, the trial court ordered restitution to four victims

totaling $18,617.15 with the total restitution paid out of already seized funds

with the balance paid by Appellant on the date of the sentencing hearing.

Sentencing Order, 6/5/09; N.T., 6/3/09, at 5-7. At sentencing, the trial court

stated that the restitution order was “part of your condition of probation as a

rehabilitative measure.” N.T., 6/3/09, at 7. As part of the plea agreement,

the Commonwealth agreed to not seek a fine in light of the amount of

restitution that Appellant agreed to pay. Plea Agreement, 6/5/09. 2 At count

two, the court sentenced Appellant to five years of probation to run

concurrently to the sentence at the first count. Probation Order, 6/5/09; N.T.,

6/3/09, at 7.

        Appellant was subsequently charged with and convicted of a driving

under the influence (“DUI”) offense. Following a Gagnon II3 hearing, the

trial court entered an order on January 5, 2012 resentencing Appellant at

count one to nine months to seven years of imprisonment and at count two to
____________________________________________


2The trial court in fact ordered Appellant to pay a fine of $1 at each count.
Sentencing Order, 6/5/09; Probation Order, 6/5/09.
3   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -2-
J-A12012-20



two years of probation to run consecutively to the sentence at count one. The

trial court also directed that the restitution order set forth in the original

sentence shall remain the same. Appellant appealed, and this Court affirmed

the judgment of sentence. Commonwealth v. Sunday, No. 266 WDA 2012

(Pa. Super. filed June 19, 2013).

       While on parole, Appellant was charged and convicted of a second DUI

offense. On May 2, 2017, after a Gagnon II hearing, the trial court revoked

Appellant’s probation and sentenced him to a term of one and a half to three

years of imprisonment at count one. The court did not disturb the restitution

order. On June 29, 2017, Appellant filed a motion for leave to appeal the

revocation of probation order, which the trial court denied.

       On December 15, 2017, Appellant filed a pro se “Petition for Return of

Restitution.”    The trial court denied the petition on December 18, 2017.

Appellant sought reconsideration of the order, which the trial court denied.

Appellant then filed a motion to proceed in forma pauperis and to have an

attorney appointed for him; the trial court denied this motion on January 10,

2018. As a result of the denial of Appellant’s motion to proceed in forma

pauperis and Appellant’s failure to pay the filing fee associated with the notice

of appeal, Appellant did not perfect an appeal of the trial court’s December

18, 2017 order.4

____________________________________________


4On February 8, 2018, Appellant filed an “Application for Leave to File Original
Process” in this Court, docketed at 17 WDM 2018, in which he sought to



                                           -3-
J-A12012-20



        On April 4, 2019, Appellant filed a pro se “Petition for a Modification of

the Restitution Order”; the lower court initially treated the filing as a petition

under Post Conviction Relief Act (“PCRA”)5 and appointed Attorney Daghir to

represent Appellant.      Upon motion by counsel, the court entered an order

treating Appellant’s petition as a petition for modification of a restitution order

under Section 1106(c)(3) of the Crimes Code6 rather than as a PCRA petition.7
____________________________________________


compel the trial court to transmit his notice of appeal of the December 18,
2017 order to this Court. This Court directed Appellant’s motion to compel to
the trial court. On May 29, 2018, the trial court entered an order denying the
motion, explaining that Appellant’s “Notice of Appeal was never filed as [he]
did not send the filing fee and was denied in forma pauperis status. As such,
the Notice no longer exists and therefore the Clerk of Courts cannot be
compelled to forward it.” Order, 5/29/18.
5   42 Pa.C.S. §§ 9541-9546.
6   This statute provides as follows:
     The court may, at any time or upon the recommendation of the district
     attorney that is based on information received from the victim and the
     probation section of the county or other agent designated by the county
     commissioners of the county with the approval of the president judge to
     collect restitution, alter or amend any order of restitution made pursuant
     to paragraph (2), provided, however, that the court states its reasons
     and conclusions as a matter of record for any change or amendment to
     any previous order.
18 Pa.C.S. § 1106(c)(3). A petition for modification or amendment of a
restitution order may be filed “at any time” unlike a PCRA petition which is
subject to a one-year time bar. Id.; Commonwealth v. Gentry, 101 A.3d
813, 816 (Pa. Super. 2014); compare 42 Pa.C.S. § 9545(b) (PCRA petition
must be filed within one year of date of judgment becomes final, subject to
limited statutory exceptions).
7 We note that it is unclear whether Appellant was entitled to the appointment
of counsel in this matter. A constitutional right to counsel attaches at all
“critical stages” of a criminal proceeding; “[a] ‘critical stage’ is one in which
the accused’s substantive rights may be affected.” Commonwealth v.



                                           -4-
J-A12012-20



       On May 24, 2019, Appellant filed a motion for an evidentiary hearing

regarding his request to modify the restitution order. After holding a short

hearing, the trial court entered an order on August 8, 2019 denying Appellant’s

request for a hearing to challenge the restitution order.     Appellant filed a

timely appeal of this order.8

       Before this Court can consider the merits of this appeal, we must first

determine whether Attorney Daghir has satisfied the requirements for

withdrawal. Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa. Super.

2018) (en banc). To withdraw, counsel must (1) petition the court for leave

____________________________________________


Zrncic, 131 A.3d 1008, 1011 (Pa. Super. 2016) (citation omitted).
Sentencing is a critical stage in a criminal proceeding, Commonwealth v.
Fill, 202 A.3d 133, 138 (Pa. Super. 2019), and this Court has held that the
right to counsel attaches to a sentencing hearing limited to the issue of
restitution. Zrncic, 131 A.3d at 1011-12. However, in so holding, we
distinguished this case from proceedings where a motion is made to modify
an already imposed order of restitution pursuant to Section 1106 of the Crimes
Code. See id. at 1012 (“The [resentencing hearing limited to the issue of
restitution] was not simply a ‘hearing’, as termed by the trial court, nor was
it a 18 Pa.C.S. § 1106 hearing regarding already-imposed restitution.”). In
light of our resolution of this case, we need not resolve the issue of whether
Appellant had a constitutional right to counsel for his petition to modify his
restitution order.
8 As Appellant recognized in his notice of appeal, the trial court characterized
its August 8, 2019 order as denying the motion for a hearing on the request
for a modification of restitution rather than the underlying motion for
modification. Notice of Appeal, 9/4/2019. However, the trial court made clear
at the hearing that it was in fact denying Appellant’s request to modify the
amount of restitution set in his original sentence. N.T., 8/8/19, at 5-7.
On September 9, 2019, the trial court entered an order directing Appellant to
file a concise statement of errors complained of appeal pursuant to Pa.R.A.P.
1925. On September 13, 2019, Attorney Daghir filed statement of his intent
to file an Anders/Santiago brief. See Pa.R.A.P. 1925(c)(4).

                                           -5-
J-A12012-20



to withdraw stating that she has made a conscientious examination of the

record and has determined that the appeal would be frivolous; (2) provide a

copy of the Anders brief to the appellant; and (3) advise the appellant of his

right to retain new counsel or proceed pro se and to raise any additional points

that he deems worthy of the court’s attention. Id. at 1195-96.

        In the Anders brief, counsel must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the conclusion
        that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If counsel has

satisfied the above requirements, it is then this Court’s duty to conduct its

own review of proceedings before the trial court and render an independent

judgment as to whether the appeal is wholly frivolous. Yorgey, 188 A.3d at

1196.

        In this case, Attorney Daghir filed an application to withdraw, wherein

he asserts that he has made a conscientious review of the record and

determined that Appellant’s appeal from the trial court’s August 8, 2019 order

would be frivolous. Application to Withdraw, 12/5/19. Counsel appended to

the application a copy of a December 4, 2019 letter in which he provided

Appellant with a copy of his Anders brief and advised him of his right either

to retain new counsel or to proceed pro se on appeal and raise any points he


                                       -6-
J-A12012-20



deems worthy of this Court’s attention; Appellant filed a pro se response to

the Anders brief in this Court.9 Id., Exhibit A. In the Anders brief, Attorney

Daghir summarized the procedural and factual background of this case, stated

that there were no non-frivolous appellate issues, and explained the reasons

for this determination.       We therefore conclude that Attorney Daghir has

complied with the requirements of Anders and Santiago and proceed to a

review of the merits of this appeal.

       In this matter, Appellant first filed a “Petition for Return of Restitution”

pursuant to Section 1106(c)(3) of the Crimes Code on December 15, 2017.

In that petition, Appellant averred that the Commonwealth failed to prove that

he owed restitution of $18,617.15 when he had only pleaded guilty to taking

three pieces of equipment valued at $8,900. The trial court entered an order

on December 18, 2017 denying this petition, but Appellant did not perfect an

appeal of the order. On April 4, 2019, Appellant filed the instant “Petition for

a Modification of the Restitution Order,” also pursuant to Section 1106(c)(3)

and asserting the same rationale for modification of the restitution order as

raised in the earlier petition.

____________________________________________


9 Attorney Daghir subsequently filed an amended application to withdraw in
which he corrected a clerical error in the original application and addressed
issues raised by Appellant in a pro se application to this Court seeking copies
of documents from the trial court record; Counsel appended to the amended
application a copy of a February 4, 2020 letter demonstrating that he served
a copy of the amended application to withdraw on Appellant. Amended
Application to Withdraw, 2/7/20.



                                           -7-
J-A12012-20



       In light of the fact that Appellant previously raised the identical issue in

his 2017 petition, we are constrained to conclude that Appellant is collaterally

estopped from seeking modification of the restitution order in the instant 2019

petition.10   The doctrine of collateral estoppel, also referred to as issue

preclusion, prevents the relitigation of issues raised in previous actions even

where the issue is raised in a different cause of action than originally brought.

Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa. 1995). Collateral

estoppel applies if (1) the issue decided in the prior case is identical to one

presented in the later case; (2) there was a final judgment on the merits; (3)

the party against whom the plea is asserted was a party or in privity with a

party in the prior case; (4) the party or person privy to the party against whom

the doctrine is asserted had a full and fair opportunity to litigate the issue in

the prior proceeding and (5) the determination in the prior proceeding was

essential to the judgment. Weissberger v. Myers, 90 A.3d 730, 733 (Pa.

Super. 2014).

       Pursuant to Section 1106(c)(3), a defendant as to whom restitution was

required at sentencing may “at any time” file a petition in the trial court to

modify or amend the restitution order.              18 Pa.C.S. § 1106(c)(3);

Commonwealth v. Gentry, 101 A.3d 813, 816 (Pa. Super. 2014). “Our case

law in this Commonwealth establishes that [this] statute creates an

independent cause of action for a defendant to seek a modification of an
____________________________________________


10 The Commonwealth raised a collateral estoppel defense to Appellant’s
petition at the August 8, 2019 hearing. N.T., 8/8/19, at 4.

                                           -8-
J-A12012-20



existing restitution order.” Gentry, 101 A.3d at 816. Here, when the trial

court denied Appellant’s “Petition for Return of Restitution” on December 18,

2017, this was a final appealable order. Id. (citing Pa.R.A.P. 341(b)(1) and

holding that an order that denied all issues raised in a petition to modify or

amend a restitution order was a final appealable order). Appellant, however,

did not perfect an appeal from this trial court order, and the trial court’s

resolution   of   Appellant’s   petition   thus   became   final.   Gardner    v.

Consolidated Rail Corp., 100 A.3d 280, 282-83 (Pa. Super. 2014) (failure

to file a timely appeal from a final order results in that order having preclusive

effect in future litigation). Instead, Appellant filed the instant “Petition for a

Modification of the Restitution Order” approximately one and a half years later,

asserting the same arguments previously raised and rejected by the trial

court. Because Appellant had a full and fair opportunity to litigate his claim

for a modification of the restitution order in his 2017 petition resulting in a

final judgment on the merits against him, he was estopped from filing a later

petition to modify on the same grounds as previously raised.

      Accordingly, upon our independent review of the record, we are

persuaded that Appellant has no issues of arguable merit that he could pursue

on appeal. We therefore affirm the trial court’s August 8, 2019 order and

grant counsel’s application to withdraw.

      Order affirmed. Application to withdraw granted.




                                       -9-
J-A12012-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                          - 10 -